Citation Nr: 1336788	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis, to include as secondary to in-service asbestos exposure and asbestosis, and if so whether the claim may be allowed.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for a dental disorder for treatment purposes, to include as secondary to in-service asbestos exposure and asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a November 1997 rating decision, the RO denied entitlement to service connection for status post neck, face, sinus, and head injury.  In the October 2009 rating decision, the RO by implication reopened the claim of entitlement to service connection for sinusitis.  However, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper issue on appeal, therefore, is whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sinusitis.  

The Veteran was scheduled for a Board hearing to be held in Washington, DC, in October 2013, but in September 2013 he withdrew his request for a Board hearing.  

The Board's review has included both paper and electronic records.

The issues of entitlement to a skin disorder as secondary to asbestos exposure and a psychiatric disorder have been raised by the record (see April 2010 VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for asbestosis and a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  A November 1997 rating decision denying entitlement to service connection for status post neck, face, sinus, and head injury is final, as the Veteran did not appeal.

2.  The evidence associated with the claims file since the November 1997 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for sinusitis.

3.  The weight of the evidence shows that the sinusitis found in service is related to the current diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying entitlement to service connection for a disorder to include sinusitis is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence sufficient to reopen the claim for service connection for sinusitis has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.


Governing law and regulations - New and material evidence 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis 

In November 1997, the RO denied a claim of entitlement to service connection for status post neck, face, sinus, and head injury on the basis that there was no evidence of a current disability.  The appellant was provided notice to his address of record, and there is no evidence that the letter was returned as undeliverable.  There was no timely disagreement.

The evidence of record at that time was service and VA treatment records and VA examination reports.  The Veteran's service treatment records show that on his November 1965 induction examination, his sinuses were evaluated as normal.  However, in a December 1966 physical examination, the Veteran indicated that he had a history of sinusitis.  It was noted at that time that he had sinusitis, but that it did not require medication.  The remaining service treatment records reveal no diagnosis of sinusitis.  VA treatment records reflect that in November 1994 the Veteran underwent a Caldwell-Luc sinus antrostomy in which it was noted that he underwent the same surgery 20 years ago for his chronic sinus disease.   The October 1997 VA examination report reflects diagnoses of (1) status post facial injury in 1966 with later recurring sinusitis and surgery for that in 1974 and reoperation of the right maxillary sinus in 1993, and (2) chronic existing sinusitis.  The RO denied the claim on the grounds that there was no injury in service, and the current examination of the head, face, neck, and sinuses was normal.

The evidence added to the record since the October 1997 rating decision includes VA treatment records showing a current diagnosis of sinusitis.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.

Governing law and regulations - Service connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, 12 Vet. App. at 253.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis 

The Board has reopened the Veteran's claim.  Given that the RO had implicitly reopened the claim in the October 2009 rating decision and the decision below, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The competent medical evidence shows that the Veteran is currently treated for sinusitis.  See, e.g., VA outpatient clinical record dated in March 2009.  The evidence also shows that the Veteran had an episode of sinusitis in service, in December 1966.  The question remains whether his current sinusitis is related to that which he experienced in service.  

The competent medical evidence shows that the Veteran underwent surgeries in the 1970s and 1990s for what medical professionals described as chronic sinus disease and recurring sinusitis.  There is no medical evidence explicitly indicating that the sinusitis the Veteran had in service is not the same chronic disease he experienced in the 1970s, and for which he underwent surgery.  Furthermore, the October 1997 VA examination indicates that the current diagnosis of sinusitis is related to the in-service sinusitis.  In light of the above, and in resolving all doubt in favor of the Veteran, the weight of evidence shows that the in-service sinusitis is related to the current diagnosis of sinusitis.  

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for sinusitis.  The benefit sought on appeal is accordingly allowed.

Finally, since the Board is granting the claim on basis of a relationship between a current disability and an in-service disease, the Board does not have address whether the sinusitis is secondary to in-service asbestos exposure or the currently non-service-connected asbestosis.


ORDER

Entitlement to service connection for sinusitis is granted.




	(CONTINUED ON NEXT PAGE)
REMAND

An April 2008 statement reflects that the Veteran claims that he was exposed to asbestos in service in 1966.  Specifically, the Veteran claims that while stationed at 
Fort Benning, Georgia, he was required to remove old asbestos from several frozen water lines in older barracks, and replace it with new asbestos.  In May 2008, the Veteran submitted an additional statement indicating he worked on furnaces at Fort Gordon, Georgia.

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been included in a VA Adjudication Procedure Manual.  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  These sources provide that VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  

The Veteran's DD Form 214, Report of Transfer or Discharge, is of record and indicates that the Veteran's military occupational specialty was that of a lineman.  Early examination reports from this Veteran (e.g., a psychiatric exam in October 1995), indicate that his primary task was to install telephone poles and string telephone lines.  It is unclear whether such an MOS would require the Veteran to perform the duties described above as bringing him into contact with asbestos.  To confirm such exposure, the Board finds that the Veteran's personnel records must be obtained prior to appellate disposition.

In his April 2010 VA Form 9, the Veteran vaguely indicated that his VA doctor told him that he should be service-connected for his various claimed disorders.  It remains unclear what disability the Veteran contends is due to asbestos.  The AMC should inform the appellant that he may submit a statement from a medical professional relating his claimed asbestosis and his loss of teeth to active service.

Regarding the Veteran's dental claim, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. 
§ 3.381(a) and (b) (2013).

The Veteran claims he lost all of his teeth in 1980 as a result of a 1974 surgery for his now-service-connected sinusitis disability.  Additional medical inquiry must be made to determine whether they are related.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and determine whether he was exposed to asbestos in service, to include whether his work would include removing asbestos from frozen water lines and/or working with furnaces, as claimed in statements in April and May 2008. 

2.  Ask the Veteran to identify all treatment for asbestosis and dental disorder.  Attempt to obtain any identified records for which an attempt has not already been made.  Regardless of the appellant's response, obtain all records from the VA Tennessee Valley Health Care System from August 2009  to January 2011 and from June 2013 to the present.

3.  Inform the Veteran that he may submit a statement from a medical professional confirming an asbestos-related diagnosis, and further relating the claimed asbestosis and his loss of teeth to active service.

4.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

5.  After completing the above development, only if it is determined that the Veteran was exposed to asbestos in service, schedule the Veteran for a VA examination to determine the nature and extent of any asbestosis or asbestos-related disability.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to asbestosis.  The examiner is asked to comment on the following: 

a.  does the Veteran have asbestosis or an asbestos-related disability?

b.  if so, opine as to whether it is at least as likely as not (50 percent or greater) that the disability is related to his in-service exposure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.    The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Forward the Veteran's claims folder to an appropriate dental specialist to review the claims file.  The examiner is asked to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's 1974 surgery for his now-service-connected sinusitis caused the removal of his teeth in 1980.   

A rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Thereafter, if VA has not done so already, assign a disability rating for the now service-connected sinusitis, recognizing that entitlement to service connection for a dental disorder for treatment purposes is warranted when a Veteran is totally disabled due to a service-connected disability.  

8.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


